Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Xiao et al. [US 20190268221]. 

As per claim 1, Xiao teaches:
A method for wireless communication performed by a wireless communication device (Abstract), comprising: 
obtaining, for a first access point (AP) of the wireless communication device, a first service set identifier (SSID) associated with single-link communications; (i.e. for SSID see BSSID; ¶ 0042: A WLAN apparatus may operate virtual APs (VAPs) and each VAP may be associated with a different BSS. Each BSS is associated with a different BSS identifier (BSSID). Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame).
obtaining, for a second AP of the wireless communication device, a second SSID associated with multi-link (ML) communications; (i.e. ¶ 0049: In FIG. 1, each of the VAPs 151, 152, 153, and 154 are associated with different BSSIDs and are part of a Multiple BSSID set. In some implementations, the Multiple BSSID set and associated VAPs may be specific to a frequency band, such as a 2.4 GHz frequency band, a 5 GHz frequency band, etc.…  A second STA 120 has a second wireless association 122 with a second BSSID (corresponding to the second VAP 152)) and 
transmitting one or more management frames, carrying the first SSID and the second SSID, to one or more wireless stations (STAs). (i.e. ¶ 0095: A neighbor report element may be transmitted periodically in beacon frames or may be transmitted at any time via other management frames …a BSSID 806, BSSID information 808, an operating class 810, a channel number 812, a PHY type 814, and optional sub-elements 816. In some implementations, the BSSID information 808 may include a co-located BSS parameter 825).


As per claim 2, Xiao teaches:
The method of claim 1, wherein the second SSID is carried in a multi-link operation (MLO) information field of the one or more management frames. (i.e. ¶ 0124: multi-link element 1200 included in a management frame associated with a first communication link for advertising inheritance information of a second communication link).

As per claim 3, Xiao teaches:
The method of claim 1, wherein the first SSID and the second SSID are carried in respective information elements of the one or more management frames. (i.e. ¶ 0042: A WLAN apparatus may operate virtual APs (VAPs) and each VAP may be associated with a different BSS. Each BSS is associated with a different BSS identifier (BSSID). Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame).

As per claim 4, Xiao teaches:
The method of claim 1, wherein the first SSID is transmitted in a first management frame and the second SSID is transmitted in a second management frame, different than the first management frame. (i.e. ¶ 0042: A WLAN apparatus may operate virtual APs (VAPs) and each VAP may be associated with a different BSS. Each BSS is associated with a different BSS identifier (BSSID). Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame).

As per claim 5, Xiao teaches:
The method of claim 1, further comprising establishing, with a first STA of the one or more STAs, a primary communication link based on the first SSID; and establishing, with the first STA, a secondary communication link based on the second SSID. (i.e. ¶ 0117: the first communication link 1112 may be referred to as the primary communication link, ... The VAP 1151 may use the first communication link 1112 to transmit management frames that advertises the multi-link capabilities of the VAP 1151 to the STA 110. For example, the VAP 1151 may advertise that it is capable of establishing the second communication link 1114 using a second frequency band with the first STA 110 in the first BSS, and may indicate the management information (such as management elements and other features) and inheritance information associated with the second communication link 1114. The second communication link 1114 may be referred to as a secondary communication link). 

As per claim 6, Xiao teaches:
The method of claim 1, wherein the first SSID is associated with a first passphrase and the second SSID is associated with a second passphrase different than the first passphrase. (i.e. ¶ 0098-0099: providing different or same passwords (or passphrases) for different SSIDs …as some users prefer to keep same passwords for different SSIDs and| some users prefer different passwords for increased security).

As per claim 7, Xiao teaches:
The method of claim 1, wherein the first SSID and the second SSID have the same value. (i.e. ¶ 0098-0099: providing different SSIDs as some users prefer to keep same value).

As per claim 8, Xiao teaches:
The method of claim 1, wherein the first SSID and the second SSID are associated with the same passphrase. (i.e. ¶ 0098-0099: providing different or same passwords (or passphrases) for different SSIDs is as some users prefer to keep same passwords for different SSIDs some users prefer different passwords for increased security).

As per claim 9, Xiao teaches:
The method of claim 1, wherein the first SSID and the second SSID are obtained from a user. (i.e. ¶ 0098-0099: providing different SSID for different user).

As per claim 10, Xiao teaches:
The method of claim 1, wherein the one or more management frames include a beacon frame, a probe response frame, or a combination thereof. (i.e. ¶ 0042: management frame such as beacon frame or probe response frame).

Claims 11-20 are the apparatus claims corresponding to method claims 1-10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 21, Xiao teaches:
A method for wireless communication, (Abstract), comprising: 
receiving, from a wireless communication device, a management frame including a multi-link operation (MLO) information field that carries a first service set identifier (SSID); (i.e. ¶ 125; for the MLO field, see e.g. the multi-link element 1200 with BSSID 1206, the BSSID 1206 being an example of the first SSID);
obtaining a multi-link indication for the wireless communication device based, at least in part, on the first SSID, the multi-link indication indicating whether the wireless communication device is capable of link aggregation; (i.e. ¶ 125; see the BSSID 1206 being placed within the multi-link element 1200 and therefore indicating that it is the BSSID of the multi-link capable device) and 
selectively associating with the wireless communication device based on the multi-link indication. (i.e. ¶ 125; see the BSSID selecting 1206 ... within the multi-link element 1200 and … indicating that itis the BSSID of the multi-link capable device).

As per claim 22, Xiao teaches:
The method of claim 21, wherein the management frame is a beacon frame or a probe response frame. (i.e. ¶ 0042: management frame such as beacon frame or probe response frame).

As per claim 23, Xiao teaches:
The method of claim 21, wherein the management frame carries a second SSID. (i.e. ¶ 0042, 0050: management frame carries SSID).

As per claim 24, Xiao teaches:
The method of claim 23, further comprising: obtaining an indication that the wireless communication device is capable of single-link communications based on the second SSID. (i.e. ¶ 0042: A WLAN apparatus may operate virtual APs (VAPs) and each VAP may be associated with a different BSS. Each BSS is associated with a different BSS identifier (BSSID). Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame).

As per claim 25, Xiao teaches:
The method of claim 24, further comprising: establishing a primary communication link with the wireless communication device based on the second SSID; and establishing a second communication link with the wireless communication device based on the first SSID. (i.e. ¶ 0117: the first communication link 1112 may be referred to as the primary communication link, ... The VAP 1151 may use the first communication link 1112 to transmit management frames that advertises the multi-link capabilities of the VAP 1151 to the STA 110. For example, the VAP 1151 may advertise that it is capable of establishing the second communication link 1114 using a second frequency band with the first STA 110 in the first BSS, and may indicate the management information (such as management elements and other features) and inheritance information associated with the second communication link 1114. The second communication link 1114 may be referred to as a secondary communication link).

Claims 26-30 are the apparatus claims corresponding to method claims 21-25 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Ballantyne, Kelvert, Wahab Almuhtadi, and Jordan Melzer. "Autoconfiguration for faster WiFi community networks." 2015 IFIP/IEEE International Symposium on Integrated Network Management (IM). IEEE, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641